Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen DiLorenzo on 01/12/2022

The application has been amended as follows: 
Please amend claim 9, line 1-5 to read as “An ultrasonic surgical instrument, comprising:
           a handle assembly including a housing and an ultrasonic transducer assembly supported by the housing, the ultrasonic transducer assembly including a longitudinally-extending piezoelectric stack and an ultrasonic horn secured to and extending distally from the piezoelectric stack, the ultrasonic horn and the piezoelectric stack aligned on and sharing , the ultrasonic horn 

Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon the entry of the above Examiner’s amendments to the independent claim 9, it is examiner’s position that the instant claims are now defined over the prior art, including Young et al (US 2017/0143398) . Young teaches he torsional-mode ultrasonic generator comprising axial-mode ultrasonic transducer stacks 5 are each mounted to extend outwards, perpendicularly to a longitudinal axis of the transducer unit 2 and a remainder of the tool 1. Young failed to teach an ultrasonic transducer assembly supported by the housing, the ultrasonic transducer assembly including a longitudinally-extending piezoelectric stack and an ultrasonic horn secured to and extending distally from the piezoelectric stack, the ultrasonic horn and the piezoelectric stack aligned on and sharing a longitudinal axis while also including each and every limitation set forth in the independent. 
The Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794